Citation Nr: 0309166	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability, to 
include alopecia, herpes, and abnormalities of the 
fingernails.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from March 1993 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
skin condition to include alopecia, atopic dermatitis, 
herpes, and abnormalties of the fingernails.  


REMAND

In November 2002, the Board undertook additional development 
of the veteran's claim seeking service connection for a skin 
disability pursuant to authority granted by 38 C.F.R. § 19.9 
(a) (2) (2002).  In Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9 
(a) (2) (2002).  As such, although the Board has obtained a 
copy of the November 2002 VA examination report and February 
2003 addendum, in light of the Federal Circuit's decision, 
the case must be remanded for preparation of a supplemental 
statement of the case (SSOC).  

Accordingly, in order that appellate review may be fully 
informed, and to accord due process, the case is remanded for 
the following:

The RO should review the December 2002 VA 
examination report, as well as the 
February 2003 addendum and readjudicate 
the veteran's claim for service 
connection for a skin disability, to 
include alopecia, atopic dermatitis, 
herpes, and abnormalities of the 
fingernails.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC), and provide the veteran with the 
appropriate amount of time to respond.  
The case should then be returned to the 
Board for further consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




